Citation Nr: 1627404	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-21 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a fracture of the T12 vertebra.

2.  Entitlement to service connection for a right leg condition, to include as secondary to the service-connected residuals of a fracture of the T12 vertebra.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his August 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in April 2016 correspondence submitted to VA, the Veteran's attorney withdrew that request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In a written statement received in May 2016, the Veteran, through his attorney, appears to have raised the issues of entitlement to service connection for degenerative changes of the cervical spine and degenerative changes of the lumbosacral spine, to include as secondary to the Veteran's service-connected residuals of a fracture of the T12 vertebra.  The Veteran is advised that this correspondence does not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the AOJ should notify the Veteran and his attorney as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the issues on appeal.

The Veteran was last afforded an evaluation to assess the severity of his service-connected residuals of a fracture of the T12 vertebra in December 2011.  Evidence associated with the claims file since that time, including a statement submitted by a private physician in May 2016, suggests that the disability may have worsened since then.  

The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On the other hand, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  However, in this instance, where the record demonstrates a potential increase in the severity of the Veteran's service-connected disability since he last received an examination, an additional VA examination is warranted.

The Veteran is also seeking service connection for a right leg condition that he has described as numbness, pain, and tingling and that he has primarily asserted is related to his service-connected T12 vertebra fracture residuals.  He was afforded an initial VA examination to address that claim in January 2011, at which time the examiner stated that the Veteran had no disability from any specific major nerve and no specific impairment of motor or sensory function or of fine motor control in his right lower extremity.  The examiner also noted that radiculopathy secondary to the Veteran's T12 fracture would cause symptoms in the abdomen rather than the leg.  In an October 2011 private evaluation report, however, a physician noted that the Veteran's straight leg raising tests had been positive bilaterally and suggested that the Veteran had radiculopathy that was related, at least in part, to his service-connected T12 fracture residuals.  Notably, the lower extremity the private physician intended to discuss is somewhat unclear, as he references "right" radiculopathy in one portion of the report and "left" radiculopathy in two others.  The Veteran was afforded a second VA examination in December 2011.  That examiner found that the Veteran had no radicular pain or any signs or symptoms due to radiculopathy but noted that the Veteran's claims file had been unavailable for review.  In January 2013, the December 2011 examiner reviewed the claims file and opined that the Veteran's right leg complaints were related to lumbosacral radiculopathy and were not physiologically or anatomically related to a T12 fracture.  However, he also stated that the Veteran did not, in fact, have radiculopathy.

Based on the foregoing evidence, it remains unclear whether the Veteran has a current right leg disability.  Moreover, although both VA examiners have stated that a fracture of the T12 vertebra would not cause lower extremity radiculopathy, an opinion on whether a right leg condition could have been aggravated by the Veteran's service-connected T12 vertebra fracture residuals has not been obtained.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Accordingly, an additional VA examination is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Updated VA treatment records should also be obtained.  Additionally, the Veteran should be given an opportunity to identify additional private treatment records that may support his claim, including any additional records associated with an April 2016 evaluation by the private physician who provided the May 2016 statement regarding the Veteran's back.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of any additional private physicians and/or medical facilities that have treated his back and/or right leg, to include the physician who provided a statement in May 2016, and obtain any outstanding, relevant records from those sources.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records himself.

2.  Associate any outstanding VA treatment records with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a fracture of the T12 vertebra and to assess the current nature and etiology of any right leg condition.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  A detailed history of relevant symptoms should be obtained from the Veteran, specifically including the presence or absence of pain and numbness in his lower extremities.  All appropriate tests and studies, to include electrodiagnostic testing, should be conducted and the results reported.  If multiple examinations are deemed necessary to respond to the questions posed below, they should be scheduled.  The examiner(s) should then respond to the following inquiries.

Regarding the Veteran's service-connected residuals of a fracture of the T12 vertebra: 

(a) Please identify all residuals attributable to the fracture of the T12 vertebra.

(b) Please conduct full range of motion studies of the thoracolumbar spine and document the findings in terms of degrees.  If there is clinical evidence of pain on motion, please indicate the specific degree of motion at which such pain begins.

(c) Please provide specific findings as to the range of motion of the thoracolumbar spine after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  If such information cannot be feasibly determined, please explain why this information cannot be provided.

(d) Provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

(e) Please also discuss whether the Veteran has any neurologic abnormalities related to his service-connected T12 vertebra fracture residuals.

Regarding the Veteran's claimed right leg condition:

(a) Please identify all current disorders of the Veteran's right lower extremity.  In doing so, please specifically consider and discuss the Veteran's reports of pain, numbness, and tingling in the right leg and his description, during VA treatment in January 2012, of experiencing what feels like a shock in that leg approximately once per month followed by pain that lasts for two days thereafter.

(b) For each diagnosed right lower extremity disability, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in service or is otherwise related to service, to include the Veteran's parachuting accident in September 1987?

(c) If you find that any diagnosed right lower extremity disability is not directly related to service, is it at least as likely as not (50 percent or greater probability) that it was caused by the Veteran's service-connected residuals of a T12 vertebra fracture?

(d) If any diagnosed right lower extremity disability was not caused by the service-connected residuals of a T12 vertebra fracture, is it at least as likely as not (50 percent or greater probability) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by that condition?  If you find that a right lower extremity disability has been permanently worsened beyond normal progression (aggravated) by the T12 vertebra fracture residuals, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examination report(s), to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If you are unable to provide an opinion without resorting to speculation, please provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  After completing the requested actions and any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




